Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following is a transcript of a conference that Don Shassian and David Whitehouse participated in on December 2, 2009. C O R P O R A T E P A R T I C I P A N T S Don Shassian Frontier Communications - EVP & CFO David Whitehouse Frontier Communications - SVP & Treasurer C O N F E R E N C E C A L L P A R T I C I P A N T S Ana Goshko Bank of America-Merrill Lynch - Analyst P R E S E N T A T I O N Ana Goshko - Bank of America-Merrill Lynch - Analyst Welcome, and especially those who are joining the webcast, to the Bank of America-Merrill Lynch Credit Conference. I am Anna Goshko and I am with Bank of America-Merrill Lynch high yield research. I am very pleased this morning to have Frontier Communications with us. We have Don Shassian, who is the Company's CFO and EVP, and David Whitehouse, who is the Company's Treasurer and SVP.Also here in the front row we have Greg Lundberg, who is the Director of Investor Relations. So without further ado we will hear some prepared comments from Don and then I think have ample time for Q&A. Don Shassian - Frontier Communications - EVP & CFO Thanks, Ana. Good morning, everybody, and thanks for joining us. What I am going to do is I am going to go through a presentation. For those of you who have seen this, it has been on the web. I am going to try to go through it smartly. I am also going to intersperse some other comments about the current economy and talk a little about the Verizon transaction. We really want to go through the slides and make sure that the audience is up to speed on a lot of things that are going on. I do encourage you Safe Harbor statement. There is a lot of documents out on Frontier and the transaction, 10-Ks, 10-Qs, proxy statements. I encourage you to please look at the information. There is also some non-GAAP measures in the presentation that we will talk about. We have got reconciliations in and around about those. The first part of this, I am trying to go through is just talk about business as usual first and then I will transfer into talking about the Verizon transaction. I am going to try to leave a lot of time for questions as well. So I am going to move smartly, not cover everything on the pages here; just hit a couple comments and move forward. For those of you who don't know, we are essentially a local exchange company. We are in 24 states, about 285 counties; we manage it in 70 clusters. We are essentially about 13 households per square mile. And when you think about Rochester, New York, being extremely dense at over 200 homes per square mile on the opposite extreme is the Mohave Desert, so it averages out about 13 homes per square mile. The red shows you where we are around the country. 1 There is a statement at the bottom right of the slide, cable companies of the households in our territory offer voice to about 70% of our homes. So the level of competition is pretty robust. It grew quite smartly in '07 and '08 and slowed down in '09.
